Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “optimizing a network function when a performance of a function is dependent on a network characteristic in a second system”. 
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For instance, in claim 1, but for the “computer-implemented” language, nothing in the claim element precludes the optimizing from practically being performed in the mind.  Similarly, in claim 2, but for the recitation related to “causing a computer to perform” nothing in the claim element precludes the optimizing from practically being performed in the mind. Similarly, in claim 3, but for the recitation related to “cause the processor to perform”, nothing in the claim element precludes the optimizing from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  As noted above, the preamble of claim 1 indicates a “computer implemented” method.  However, in addition to being only recited in a high-level of generality, there is no corresponding specific computer elements that are positively recited in the body of the claim.  Such “computer” implementation amounts to no more than mere instructions to apply the exception using a generic computer component.  The same applies to the “cause the computer to perform” recitations of claim 2, and the “processor” and “memory” recitations of claim 3.  Accordingly, this additional element of these claims does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recitations of “computer implemented” in claim 1, “cause the computer to perform” recitations of claim 2, and the “processor” and “memory” recitations of claim 3 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,674,567 by Carter (Carter).
With respect to claim 1, Carter teaches a computer-implemented network function optimization method, the method comprising: optimizing a network function when a performance of a function is dependent on a network characteristic in a second system. 
(Col. 2 line 57 – Col 4 line 16.  – network function of a CDN serving content to a requesting user is optimized based on a performance to best serve the requesting user.  This can include serving based on network characteristics such as fewest hops, seconds away from the user.  This is similar to the discussion of performance optimization in paragraph 24 of applicant’s specification).
Claims 2 and 3 are similar in scope and rejected based on the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455